11th
Court of Appeals
 Eastland,
Texas
            Opinion
 
Wesley Gene Johnston
Appellant
Vs.        No.
11-03-00085-CR B Appeal from Palo Pinto County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  Appellant states in
the motion that his probation revocation which is the subject of this appeal
has been disposed of in a plea agreement. 
The motion is signed by both appellant and his counsel.  TEX.R.APP.P.  42.2.  The motion is
granted.
The appeal is dismissed.
 
PER CURIAM
 
August 29, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.